Per Curiam.

In this proceeding before the Commissioner of Licenses, the Commissioner held a hearing concerning the petitioner-licensee’s lack of proper supervision which had resulted in the death of a female employee. After hearing the evidence which consisted of reports of the Police Commissioner, the Commissioner of Hospitals and certain oral testimony, the said Commissioner of Licenses determined that the Strand Billiard Academy, -Inc., had failed to exercise adequate supervision over its licensed pool and billiard parlor. Whatever version of the details be credited, negligence and carelessness on the part of the management were clearly established.
*734The determination o£ the Commissioner of Licenses was based on credible evidence and there was no adequate explanation of the occurrence.
The order appealed from should be reversed, with $20 costs and disbursements, and the motion denied.
Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements, and the motion denied. Settle order on notice.